Citation Nr: 0009684	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  93-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 8, 1957 to April 
5, 1957.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the RO 
which denied the veteran's application to reopen his claim 
for service connection for a back disorder.  The Board had 
previously denied service connection for a back disorder in 
decisions of October 1985, September 1987 and May 1989.  

The undersigned Board member remanded this case to the RO in 
March 1996 for further development.  That development has 
been completed and the case is before for further appellate 
consideration at this time.  



FINDINGS OF FACT

1. The Board last denied service connection for a back 
disorder in May 1989.  

2. There is evidence made of record since the May 1989 Board, 
and in conjunction with the veteran's May 1993 application 
to reopen his claim for service connection for a back 
disability, that is new, because it was not previously of 
record.  

3. All the evidence submitted since the May 1989 Board 
decision is not material because it need not be considered 
to fairly decide the merits of the veteran's claim for 
service connection for a back disorder.  


CONCLUSION OF LAW

The additional evidence received subsequent to the May 1989 
Board decision denying service connection for a back 
disability is not new and material; the veteran's claim for 
service connection for a back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence which was of record at the time of the Board's 
May 1989 decision which last denied service connection for a 
back disability may be briefly summarized.  The veteran's 
examination prior to service entrance disclosed no pertinent 
findings.  Review of the service medical records reveals 
hospitalization at a military hospital in late January 1957, 
shortly after service entrance, for joint and muscle pain of 
two years duration.  The veteran gave a history of treatment 
for arthritis.  X-rays showed a destructive process involving 
the 8 th, 9 th, and 10 th thoracic vertebrae, which appeared 
to be an infectious process and was thought to be 
tuberculosis.  The veteran was subsequently recommended for 
service discharge due to chronic osteomyelitis involving the 
8th, 9th, and 10th thoracic vertebrae.  A medical board found 
that the disability existed prior to service and had not been 
aggravated by service.  

Clinical records and statements from private physicians 
reveal treatment, beginning in 1977 for a compression 
fracture at T9 and discogenic disease at the T11-T-12 level.  
A statement from F. M. Reyes, M.D., dated in March 1977 
revealed that an X-ray showed discogenic disease at the T11-
T12 level and a compression fracture at T9.  In a March 1981 
statement, V. Scandurra, M.D. reported that the veteran gave 
a history of being forced to carry a footlocker on his head 
during service.  After an evaluation and review of X-rays, 
the doctor concluded that the veteran had a compression 
fracture of T9 and he said that, assuming the veteran's story 
was true, the fracture could have been caused by carry the 
footlocker on his head during service.  In a statement dated 
in August 1986 E. Torres, M.D., reported evaluating the 
veteran in March 1977 with diagnoses that included 
compression fracture at T9, spondylosis and discogenic 
disease at T11-T12.  The veteran was noted to give a history 
of having to carry a foot locker on his back during service 
and the veteran was reported to have said that he was in the 
hospital for 63 days following this incident.  Additional 
subsequent private treatment for back pain is indicated.  

The record also contains statements from service associates 
of the veteran who report, essentially, that the veteran was 
forced to carry a heavy trunk on his head while in basic 
training and thereafter underwent treatment and 
hospitalization because of back and joint pain.  

VA clinical records reflect treatment during the late 1980s 
for multiple joint pains and degenerative joint disease of 
many years duration.  

The evidence associated with the record subsequent to the May 
1989 Board decision denying service connection for a back 
disability includes duplicates of several statements from 
private physicians that were already of record at the time of 
that Board decision.  The evidence associated with the claims 
folder that was not previously of record, includes a copy of 
a private neurological evaluation conducted in April 1993.  
The examining physician reported that the veteran gave a 
history of a traumatic injury to the back during service 
followed by X-rays and a diagnosis of osteomyelitis.  This 
diagnosis was not confirmed and the veteran was found to have 
a compression fracture at T9.  At the conclusion of this 
evaluation the diagnostic impression included chronic low 
back pain related to an old compression fracture of T9 and a 
nervous condition.  

In May 1993 private clinical records were received which 
reflected hospitalization from early April to early May 1957 
for evaluation of chronic osteomyelitis.  During the 
hospitalization the veteran's condition was described as good 
and unchanged.  X-rays of the thoracic, cervical, and lumbar 
vertebrae performed on April 18, 1957 were negative for bone 
or joint pathology.  After a subsequent consultation 
conducted during the hospitalization, the physician said that 
a quick look at the situation suggested tubercular 
involvement in the thoracic spine, but a careful evaluation 
was not definite for that diagnosis.  Assessments included 
residuals from juvenile osteochondritis, Schmorl's nodes or 
bodies at the T9 level, and tuberculosis as a strong 
possibility that could not be ruled out as yet.  X-rays of 
the lumbar spine and the T9 vertebrae performed on May 1, 
1957 found no changes suspicious of osteomyelitis.  

After a VA orthopedic examination conducted in April 1996 the 
diagnoses were lumbar myositis, and "residuals of a 
compression fracture at T9 found on a 1989 X-ray, and chronic 
osteomyelitis, T9-T10-T11 vertebrae in medical board 
contained on claims folder".  The examiner stated that he 
had carefully reviewed the claims folder and it was his 
opinion that the back pathology noted in service preexisted 
service.  It was also his opinion that the veteran's back 
pathology did not increase in severity during service.  

In a December 1999 evaluation by E. R. Roman, M.D., it was 
reported that the veteran suffered cervical and thoracic 
spine trauma in March 1957 during service with X-rays showing 
osteomyelitis T8-T10.  This diagnosis was treated, but not 
clinically confirmed, and subsequent X-rays showed no illness 
but do show a T9 compression fracture with degenerative 
changes in the lower thoracic column.  After evaluation the 
diagnoses included, essentially, a T9 fracture with secondary 
neuropathy.  

Service connection may be granted if the evidence shows that 
a claimant has a disability that is due to disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
West 1991 & Supp. 1999).  A veteran is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service is 
required to rebut the presumption.  38 U.S.C.A. §§ 1111, 1131 
(West 1991 & Supp. 1999).  A preexisting disease or injury 
will be considered to have been aggravated during service 
where there is an increase in the severity of the disability 
during such service, unless there is clear and unmistakable 
evidence that the increase in severity is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The report of the neurological examination conducted by a 
private neurologists in April 1993 and the report of the 
December 1999 evaluation conducted by Doctor Ramon were not 
of record at the time of the last Board decision denying 
service connection for the veteran's back disability.  
Therefore, the clearly constitute new evidence.  However, 
these reports contain no clinical findings or other 
information that was not contained in earlier statements by 
private physicians that were considered by the Board in the 
previous decisions.  Thus this evidence is cumulative and 
redundant, and therefore not material.  38 C.F.R. § 3.156(a).  
See Hodge v. West; 155 F. 3d. 1356 (1998).

The report of the VA examination of April 1996 and the 
clinical documents reflecting hospitalization and treatment 
in April and May 1957, immediately after the veteran's 
discharge from service are new evidence in that they were not 
previous considered.  This evidence is neither redundant nor 
cumulative of other evidence previously of record.  However, 
the conclusions and opinions reported by the examining 
physician on the April 1996 VA examination were, essentially, 
that the veteran's low back pathology preexisted service and 
did not increase in severity therein.  The clinical records 
documenting private treatment for back complaints immediately 
after service do not show a fracture of the T9 vertebrae, or 
otherwise provide evidence of increased severity of the 
veteran's preexisting back pathology that is due to service.  
This evidence is therefore not supportive of the veteran's 
claim, and, when read in conjunction with the other evidence 
of record, is not of such significance that the evidence must 
be considered to fairly adjudicate the veteran's claim as 
provided by 38 C.F.R. § 3.156(a).  See Hodge, supra.  Hence, 
the VA examination report of April 1996 and the private 
clinical records documenting treatment in 1957 for back 
complaints, while new evidence, are also not material to the 
veteran's claim.  


ORDER

New and material evidence not having been submitted the 
veteran's claim for service connection for a back disorder is 
not reopened and the claim remains denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals




 

